            Case 1:17-cv-10922-DJC Document 74 Filed 03/20/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
RONALD HEBERT and                         )          Case No. 1:17-cv-10922-DJC
AIME DENAULT On Behalf Of                 )
Themselves and Others Similarly Situated, )
                                          )
             Plaintiffs,                  )
                                          )
v.                                        )
                                          )
VANTAGE TRAVEL SERVICE, INC.              )
d/b/a VANTAGE DELUXE WORLD                )
TRAVEL and VANTAGE                        )
ADVENTURES,                               )
                                          )
             Defendant.                   )
____________________________________)


                  DECLARATION OF ROBERT C. MUELLER
          IN SUPPORT OF DEFENDANT’S RESPONSE TO PLAINTIFFS’
       MOTION TO SUPPLEMENT RECORD CONCERNING PLAINTIFFS’
      MOTION TO STRIKE/MOTION FOR PARTIAL SUMMARY JUDGMENT
     AND DEFENDANTS’ CROSS-MOTION TO SUPPLEMENT THE RECORD IN
         OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE/MOTION
                   FOR PARTIAL SUMMARY JUDGMENT


       I, ROBERT C. MUELLER on oath declare as follows:

       1.       I am an attorney duly admitted to practice law in the Commonwealth of

Massachusetts and the United States District Court for the District of Massachusetts.

       2.       I am one of the attorneys representing the defendant Vantage Travel Service, Inc.

(“Vantage Travel”) in the above-captioned matter.
            Case 1:17-cv-10922-DJC Document 74 Filed 03/20/19 Page 2 of 2



       3.       I make this declaration in support of Vantage Travel’s response to plaintiffs’

motion to supplement record concerning plaintiffs’ motion to strike/motion for partial summary

judgment and defendants’ cross-motion to supplement the record in opposition to same.

       4.       Attached hereto as Supplemental Declaration Exhibit 1 are true and accurate

copies of selected pages from the February 20, 2019 deposition of the plaintiff Ronald Hebert.

    SIGNED UNDER PAINS AND PENALTIES OF PERJURY THIS 20TH DAY OF
MARCH, 2019.


                                                      /s/ Robert C. Mueller
                                                      _____________________________
                                                      Robert C. Mueller (BBO#567599)
                                                      Email: rob.mueller@smithduggan.com
                                                      SMITH DUGGAN BUELL & RUFO LLP
                                                      55 Old Bedford Road, Suite 300
                                                      Lincoln, MA 01773-1125
                                                      Tel: (617) 228-4453
                                                      Fax: (781) 259-1112




                                 CERTIFICATE OF SERVICE

        I, Robert C. Mueller, hereby certify that this document is being filed through the
CM/ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be served upon those indicated as non-
registered participants.

DATED: March 20, 2019

                                                      /s/ Robert C. Mueller
                                                      ____________________________
                                                      Robert C. Mueller




                                                 2
